DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed July 12, 2022 is acknowledged.  Claims have been added.  Claim 54  has been cancelled.  Claims 52, 56 and 66 have been amended. Claims 52-53, 56-95 are pending.
Applicant requested withdrawing claims 60-75 from consideration. Therefore, Non-elected Species, Claims 60-71 and 73-95 have been withdrawn from consideration.  
Action on merits of the Elected Species claims 52-53, 56-59 and 72 follows.
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 09, 2022 was filed after the mailing date of the Office Action on April 21, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement, partially, is being considered by the examiner.
The NPL, First Office Action, KIPO, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document is not in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The newly submitted title of the invention is not descriptive. The title is
SEMICONDUCTOR DEVICE HAVING ASYMMETRIC FIN-TYPE PATTERNS WITH RESPECT TO A CENTER VERTICAL LINE 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 52-53 and 56-59 and 72 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 52 recites: 
wherein the first second protruding portion of the first fin-type pattern protrudes beyond the upper surface of the field insulating film, …(lines 10-11)
wherein the second protruding portion of the first fin-type pattern protrudes beyond the upper surface of the field insulating film, …(lines 18-19)
The limitations show that “the first fin-type pattern” has two, first and second, protruding portions.
Therefore, claims 52-53, 56-59 and 72 contain new matters.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 72 recites: the semiconductor device of claim 52, wherein the maximum width of the first upper portion of the first fin-type pattern is less than the maximum width of the first lower portion of the first fin-type pattern, and the maximum width of the second upper portion  of the second fin-type pattern is less than the maximum width of the second lower portion of the second fin-type pattern. 
However, the same limitations have already been claimed in the amended claim 52.
Therefore, claim 72 fails to further limit claim 52.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-53 and 56-59 and 72 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FAN et al. (US. Pub. No. 2015/0187571) or, in the alternative, under 35 U.S.C. 103 as obvious over FAN ‘571 in view of JIN et al. (US. Pub. No. 2009/0085027) of record.
With respect to claim 52, As best understood by Examiner, FAN teaches a semiconductor device as claimed including: 
a substrate (20); 
a first fin-type pattern disposed on the substrate, and including a first lower portion (21) and a first protruding portion (24) on the first lower portion (21); 
a second fin-type pattern disposed on the substrate, and including a second lower portion (21) and a second protruding portion (24) on the second lower portion (21); and 
a field insulating film (22) disposed on the substrate (20) and disposed between the first lower portion (21) of the first fin-type pattern and the second lower portion (21) of the second fin-type pattern, 
wherein the first protruding portion (24) of the first fin-type pattern protrudes beyond an upper surface of the field insulating film (22), 2Application No. 16/751,460Customer No. 74,712 Response of July 12, 2022Attorney Docket No.: SAM-57167TA 
wherein the first protruding portion (24) includes a first point (above A), a second point (A) at which the first protruding portion (24) has a maximum width, and a third point (B) at which the first protruding portion (24) has a minimum width, 
wherein the second point (A) of the first protruding portion (24) is higher than the third point (B) of the first protruding portion (24), and the first point of the first protruding portion (24) is higher than the second point (A) of the first protruding portion (24), 
wherein the second protruding portion (24) of the first (sic) fin-type pattern protrudes beyond the upper surface of the field insulating film (22), 
wherein the second protruding portion (24) includes a first point (above A), a second point (A) at which the second protruding portion (24) has a maximum width, and a third point (B) at which the second protruding portion (24) has a minimum width, 
wherein the second point (A) of the second protruding portion (24) is higher than the third point (B) of the second protruding portion (24), and the first point of the second protruding portion (24) is higher than the second point (A) of the second protruding portion,  
wherein a maximum width (F) of the first lower portion (21) of the first fin-type pattern is greater than the maximum width (A) of the first protruding portion (24) of the first fin-type pattern, 3Application No. 16/751,460Customer No. 74,712 Response of July 12, 2022Attorney Docket No.: SAM-57167TA 
wherein a maximum width (F) of the second lower portion (21) of the second fin-type pattern is greater than the maximum width (A) of the second protruding portion (24) of the second fin-type pattern, 
wherein the first lower portion (21) and the first protruding portion (24), are formed of the same material, and 
wherein the second lower portion (21) and the second protruding portion (24), are formed of the same material. (See FIGs. 16, 20).

The width “A” and “F” of FAN are ranging from 6 nm to 22 nm. 
Thus, “a maximum width (F) of the first lower portion (21) of the first and second fin-type pattern” can be “greater than the maximum width (A) of the protruding portion (24) of the first and second fin-type pattern”.  3Application No. 16/751,460Customer No. 74,712 Response of July 12, 2022Attorney Docket No.: SAM-57167TA 
Therefore claim 52 is being anticipated by FAN ‘571. 

Alternatively, FAN is shown to teach all the features of the claim with the exception of explicitly disclosing the maximum width of the lower portion of the fin-type pattern is greater than the maximum width of the protruding portion. 
However, JIN teaches a semiconductor device including: 
a fin-type pattern disposed on substrate (240), and including a lower portion (280) and a protruding portion (270) on the lower portion (280); 
wherein the protruding portion (270) includes a first point, a second point at which the first protruding portion (270) has a maximum width,
wherein a maximum width of the lower portion (280) of the fin-type pattern is greater than the maximum width of the protruding portion (270) of the fin-type pattern. (See FIG. 2).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the maximum width of the lower portion of the fin-type pattern of FAN being greater than the maximum width of the protruding portion as taught by JIN to form the fin-type pattern for the semiconductor device without departing from the scope of either.
   3Application No. 16/751,460Customer No. 74,712 Response of July 12, 2022Attorney Docket No.: SAM-57167TA 
With respect to claim 53, in view of JIN, the first fin-type pattern is asymmetric with respect to a central vertical line.  
With respect to claim 56, 4Application No. 16/751,460Customer No. 74,712Response of July 12, 2022Attorney Docket No.: SAM-57167TAa sidewall of the first protruding portion (24) of the first fin-type pattern of FAN or JIN includes a concavely recessed portion.  
With respect to claim 57, the semiconductor device of FAN further comprises a first gate electrode (54) disposed on the field insulating film (22) and on the first fin-type pattern. (See FIG. 22).  
With respect to claim 58, the first gate electrode (54) of FAN includes a metal layer including a first metal portion disposed on the first fin-type pattern, a sidewall of the first metal portion includes a concavely recessed portion, and the metal layer includes TiN, WN, TiAl, TiAlN, TaN, TiC, TaC, TaCN, TaSiN, W, Al, Cu, Co, Ti, or Ta.   
With respect to claim 59, an upper surface of the field insulating film (22) includes a first surface portion that contacts the first fin-type pattern, and a second surface portion that does not contact the first fin-type pattern and the second fin-type pattern, and 
at least a portion of the first surface portion of the upper surface of the field insulating film (22) is disposed higher than the second surface portion of the upper surface of the field insulating film (22).  
With respect to claim 72, As best understood by Examiner, the maximum width (A) of the first upper portion (24) of the first fin-type pattern of FAN and/or in view of JIN, is less than the maximum width (F) of the first lower portion (21) of the first fin-type pattern, and the maximum width (A) of the second upper portion (24) of the second fin-type pattern is less than the maximum width (F) of the second lower portion (21) of the second fin-type pattern. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829